Citation Nr: 1105546	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether a reduction in the rating for degenerative disc disease 
L4-L5 from 40 percent to 10 percent, effective October 1, 2008, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to August 1992 
and from August 1993 to February 1998.  He had subsequent service 
in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
decreased the disability rating for degenerative disc disease L4-
L5 from 40 percent to 10 percent, effective October 1, 2008.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

It is not reasonably certain that any improvement in the 
Veteran's service-connected low back disability will be 
maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for 
degenerative disc disease L4-L5 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Code 5242 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefor.  The 
beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  It is essential that the 
entire record of examination and the medical-industrial history 
be reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, except 
in those instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, where material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (2010).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 
281-282 (1992).  However, post-reduction evidence may not be used 
to justify an improper reduction.

Service connection for lumbosacral strain was awarded by a March 
1998 rating decision.  In August 2000, the Veteran was awarded an 
increased rating, to 40 percent for his low back disability 
(effective March 7, 2000), which was then characterized as 
degenerative disc disease.  The 40 percent rating was reduced to 
10 percent by a July 2008 rating decision.  

As an initial matter, the Board notes that because the 40 percent 
rating for degenerative disc disease L4-L5 was in effect for a 
period exceeding five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability ratings 
apply.  See 38 C.F.R. § 3.344 (2010).

The Board also notes that appropriate due process procedures were 
followed with respect to the rating reduction.  Specifically, in 
a November 2007 letter, the Veteran was informed of the proposed 
reduction for degenerative disc disease L4-L5 and of his right to 
submit evidence showing that such change should not be made.  
Thereafter, a July 2008 rating decision reduced the award 
prospectively effective October 1, 2008.  Thus, the due process 
procedures set forth in 38 C.F.R. § 3.105(e) were met.

The 40 percent rating for degenerative disc disease was assigned 
based primarily on a March 2000 VA physical therapy note showing 
"severely limited" flexion of the trunk to 15 degrees.  The 
Veteran was afforded a VA spine examination in November 2007.  
The examiner noted flexion of the thoracolumbar spine to 70 
degrees and diagnosed mild thoracic strain and mild degenerative 
arthritis of the lumbar spine.  Based primarily on the findings 
of this examination, the disability rating for degenerative disc 
disease was reduced to 10 percent.  The Veteran asserts that this 
examination was inadequate and no gauges or devices were used for 
measuring his range of motion.  

Private physical therapy notes from 2007 and 2008 show forward 
flexion of the lumbar spine ranging from 10 to 32 degrees (in 
December 2007 the Veteran was unable to do range of motion 
testing).  Importantly, in November 2007 it was noted that 
physical therapy helped to treat the Veteran's pain and improve 
his functional motion in the trunk; however, when he returns to 
work after physical therapy his pain rises and his range of 
motion decreases significantly due to tightness. 

What appears to be a chiropractic note from 2008 reflects 15 
degrees of flexion at that time.  In September 2010 the Veteran's 
chiropractor reported that flexion was "severely restricted with 
pain."  

In November 2010, the Veteran testified that he experiences 
stiffness and fatigue with his back that gets worse throughout 
the day.  He also reported having a great deal of pain.  

The 40 percent rating previously assigned for degenerative disc 
disease L4-L5 was assigned under former Diagnostic Code 5292 
which provided for 40, 20, and 10 percent ratings for limitation 
of motion of the lumbar spine that is severe, moderate, and 
slight, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  The criteria for evaluating diseases or injuries of 
the spine were amended in September 2002 and September 2003.  The 
applicable rating criteria for intervertebral disc disease were 
amended effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  These changes were incorporated into subsequent 
changes to the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, which are 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

For the Veteran to warrant a 40 percent rating for degenerative 
disc disease L4-L5 under the new criteria, his disability would 
need to result in favorable ankylosis of the entire thoracolumbar 
spine, forward flexion of the thoracolumbar spine 30 degrees or 
less, or incapacitating episodes (a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician) 
having a total duration of at least 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Disease and Injuries of the Spine, Diagnostic Code 5243 (2010).  
A 40 percent rating could also be assigned with certain 
combinations of orthopedic and neurologic manifestations.  See 
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1).  The Board notes that in no 
event shall a readjustment in the rating schedule cause a 
veteran's disability rating in effect on the effective date of 
the readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155 (West 2002).

In this case, material improvement in the disability that is 
reasonably certain to be maintained under the ordinary conditions 
of life is not shown.  Assuming the November 2007 VA examination 
was performed properly the results on forward flexion testing at 
that time (to 70 degrees) would represent a material improvement 
in the disability.  At the time the 40 percent rating was awarded 
the Veteran's lumbar range of motion was described as severely 
limited and physical therapy notes showed limitation to 15 
degrees of flexion.  Such a change (from 15 degrees to 70 
degrees) would constitute a material improvement.  However, other 
treatment records from around the time of the VA examination upon 
which the reduction was based reflect a markedly different range 
of motion.  These records show at best 32 degrees of flexion, and 
most of the records show 30 degrees or less of flexion.  Overall, 
the evidence suggests that the Veteran has forward flexion 
limited to 30 degrees or less, which would warrant a 40 percent 
rating under the former Diagnostic Code 5292 and under the 
current General Rating Formula for Disease and Injuries of the 
Spine.  Also of significance is the November 2007 comment from 
the Veteran's physical therapist that the Veteran's range of 
motion is better during treatment and then worsens significantly 
once he returns to work.  This comment suggests that any 
improvement is not maintained under the ordinary conditions of 
life.  

In sum, the overall evidence reflects that it is not reasonably 
certain that any improvement in the Veteran's service-connected 
low back disability will be maintained under the ordinary 
conditions of life.  As such, the Board finds that the 
restoration of the 40 percent rating for degenerative disc 
disease L4-L5 is warranted. 


ORDER

The 40 percent rating for degenerative disc disease L4-L5 is 
restored, effective the date of the prior reduction, October 1, 
2008.  The appeal is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


